Citation Nr: 1214411	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for PTSD is decided.  

The Veteran reported that in August 1967, he was physically assaulted by a group of five military police officers upon returning to base after spending time in town.  He reported that he was handcuffed and then repeatedly beaten.  The Veteran reported that he was finally able to get to medical and was told by the physician who examined him that he "ran into a door."  Of record is an August 1967 treatment note confirming that the Veteran was treated at medical for running into a door and injuring his leg.  The Veteran further reported that he had reported the incident, but that he was not positive that it had been documented in his personnel file.  A review of the record shows that the Veteran has related this stressor to mental health treatment providers at the VA Medical Center and that he has been diagnosed with PTSD.    

It is noted that the April 2007 rating decision and May 2008 statement of the case made reference to the Veteran's service treatment records (STRs) and his service personnel records (SPRs).  As pointed out by the Veteran's representative in a March 2012 written brief, however, the Veteran's complete STRs and his SPRs are not on file.  A records request was completed by the RO in December 2006.  There is no indication, however, that the National Personnel Records Center (NPRC) ever issued a response to the request and as noted, the records are not contained in the claims file.  

The Veteran and his representative have indicated that the records may help corroborate his stressor statement.  There is no indication that appropriate attempts and follow-up attempts to obtain either the Veteran's STRs or his SPRs were made prior to adjudicating this claim.  

As the foregoing records may help substantiate the Veteran's claim, the Board finds that appropriate action must be taken in an effort to obtain both the Veteran's STRs and his SPRs.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain the Veteran's STRs and SPRs from the NPRC.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.

3. The RO or the AMC should undertake any additional development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

